In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-14V
                                     Filed: August 5, 2016
                                         UNPUBLISHED

****************************
BARBIE SMOOT,                          *
                                       *
                    Petitioner,        *     Damages Decision Based on Proffer;
v.                                     *     Tetanus-diphtheria-acellular pertussis
                                       *     (“Tdap”) Vaccine; Shoulder Injury
SECRETARY OF HEALTH                    *     Related to Vaccine Administration
AND HUMAN SERVICES,                    *     (“SIRVA”); Special Processing Unit
                                       *     (“SPU”)
                    Respondent.        *
                                       *
****************************
Amber Wilson, Maglio Christopher and Toale, PA, for petitioner.
Claudia Gangi, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On January 4, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered an injury to her left shoulder as a
result of receiving a tetanus-diphtheria-acellular pertussis (“Tdap”) vaccine on March 12,
2015. Petition at 1-2. The case was assigned to the Special Processing Unit of the
Office of Special Masters.

       On April 6, 2016, a ruling on entitlement was issued, finding petitioner entitled to
compensation for shoulder injury related to vaccine administration (“SIRVA”). On
August 4, 2016, respondent filed a proffer on award of compensation (“Proffer”)
indicating petitioner should be awarded $101.494.63 ($100,000.00 for her actual pain
and suffering and $1,494.63 for past reimbursable expenses). Proffer at 1. In the
1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Proffer, respondent represented that petitioner agrees with the proffered award. Based
on the
record as a whole, the undersigned finds that petitioner is entitled to an award as stated
in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $101,494.63 in the form of a check payable to
petitioner, Barbie Smoot. This amount represents compensation for all damages that
would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS

_________________________________________
                                          )
BARBIE SMOOT,                             )
                                          )
                  Petitioner,             )
                                          )                    No. 16-14V
v.                                        )                    Chief Special Master Dorsey
                                          )                    ECF
SECRETARY OF HEALTH AND                   )
HUMAN SERVICES,                           )
                                          )
                  Respondent.             )
__________________________________________)

               RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

   I.     Items of Compensation

          A. Pain and Suffering

          Respondent proffers that the Court should award Barbie Smoot a lump sum of

$100,000.00 for her actual and projected pain and suffering. This amount reflects that the award

for projected pain and suffering has been reduced to net present value. See 42 U.S.C. § 300aa-

15(a)(4). Petitioner agrees.

          B. Past Unreimbursable Expenses

          Respondent proffers that the Court should award Barbie Smoot a lump sum of $1,494.63

for past unreimbursable expenses, as provided under 42 U.S.C. § 300aa-15(a)(1)(A). Petitioner

agrees.


   II. Form of the Award.

          Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a
                                                   1
lump sum payment of $101,494.63, in the form of a check payable to petitioner, which

represents all elements of compensation to which petitioner would be entitled under 42 U.S.C. §

300aa-15(a). 1 Petitioner agrees.

                                              Respectfully submitted,

                                              BENJAMIN C. MIZER
                                              Principal Deputy Assistant Attorney General

                                              C. SALVATORE D’ALESSIO
                                              Acting Director
                                              Torts Branch, Civil Division

                                              CATHARINE E. REEVES
                                              Acting Deputy Director
                                              Torts Branch, Civil Division

                                              MICHAEL P. MILMOE
                                              Senior Trial Counsel
                                              Torts Branch, Civil Division



                                              s/ Claudia B. Gangi
                                              CLAUDIA B. GANGI
                                              Senior Trial Attorney
                                              Torts Branch, Civil Division
                                              U.S. Department of Justice
                                              P.O. Box 146
                                              Benjamin Franklin Station
                                              Washington D.C. 20044-0146
                                              Tel: (202) 616-4138


Dated: August 4, 2016


1
  Should petitioner die prior to the entry of judgment, the parties reserve the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering.



                                                 2